Order unanimously affirmed. Memorandum: County Court properly granted defendant’s motion to dismiss the indictment on speedy trial grounds (see, CPL 30.30 [1] [a]). The People concede that the court properly charged them with pre-indictment delay of 175 days. The People also concede that the Grand Jury minutes were provided to the court 44 days after the People received defendant’s motion seeking their inspection. We reject the People’s argument that the 44 days must be excluded because of the pendency of defense counsel’s motions (see, People v Roscoe, 210 AD2d 1003). Even if a reasonable period of time for production of the Grand Jury minutes is excluded (see, People v Harris, 187 AD2d 1015, affd 82 NY2d 409), the period of delay exceeds the six-month readiness period. (Appeal from Order of Erie County Court, Drury, J.—Dismiss Indictment.) Present-Green, J. P., Fallon, Wesley, Callahan and Balio, JJ.